Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 19 June 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter:
Quincy, June 19th, 1809.

I yesterday received your letter of June 1st. I think letters are longer upon their passage than they used to be, when you were at Quincy. Since I wrote to you in May, I have been visited by St. Anthony, and most severely scourged by him: he first attacked one of my ears, but as I was wholly ignorant of the holy visiter, I paid little attention to him, except endeavouring to quiet him by bread and milk; but when he seized my face, eyes, and head, I was obliged to bow to him, and acknowledge his power—even send for a physician and exorcise him. I swelled to such a degree, that I could see my cheeks project beyond my nose; the fever was violent, and the pain in my head excruciating. It kept continually flashing up, and reminded me of poor Mr. Bishop, who called it the northern lights: it lasted me ten days, before it entirely left me; but I have been comforted by Dr. Dexter, who sent me word, that an attack of it, like that which mine was described to be, was as good as a fit of the gout, to mend the constitution. It is certain I have felt much better since than I did before.
You alarm me when you tell me that you have preserved my letters, and collected them together, in order to transmit them to Caroline. Your affection and your partiality to your mother, stamp a value upon them which can never be felt by those less interested in them; they are letters written without regard to style; and scarcely ever copying a letter, they must be very incorrect productions, and quite unworthy preservation or perpetuity: do not let them out-live you; you may select a few, perhaps, worth transmitting, but in general, I fear, they are trash. Can you inform me who is the editor of the Albany Register? he is republishing your father’s letters, with high encomiums upon them. I presume he is a republican, because no praise comes now from any other quarter, except when you find a genuine American, of which there are a small number who can judge impartially. I mean by this, that the spirit of party so warps the judgment, and blinds the understanding, as to lead good and honest men blindfold. I enclose to you, your father’s letter upon the King of England’s proclamation, which was first published in the Boston Patriot, the demand of which became so great, as to induce the printer to publish them in a pamphlet. His text, as he calls it, is a quotation from Col. Pickering’s letter, to which your brother replied, and which cost him his seat in the Senate; but which I consider one, amongst many others, of his disinterested actions and true love of his country, and which will thus be considered by an impartial historian.
No one can accuse Mr. Madison for want of a frank and honourable spirit of accommodation with Great Britain. When she held out her hand with a spirit of conciliation, he received it with true magnanimity; and I rejoiced sincerely that our causes of animosity were to be removed. I own I am not satisfied with the subsequent conduct of the British Ministry: what powers the new minister may be clothed with, time must disclose. I feel at present safe in the hands of Mr. Madison. I presume he will not permit himself to be cajoled into any relinquishment of our national rights, or infringement of our independence. Whatever predilection Mr. Jefferson had in favour of France, or has against Great Britain, I believe, in his public transactions, he strove to act with impartial justice towards both. I read all the despatches with care and attention, expecting to find what had so often been declared, a blind partiality towards France, and hatred towards England; but justice requires me to say, that I could discover no such thing: and when party spirit yields to reason and sober sense, this will be the equitable decision. I wish I could justify all Mr. Jefferson’s measures with the same candour; but to his own Master, he must stand or fall.
The federalists are courting Mr. Madison—let them do him no wrong, and I am one who at present believe that he will do no wrong to his country. With respect to Mrs. Madison’s influence, it ought to be such as Solomon describes his virtuous woman to be—one who should do him good and not evil all the days of her life, so that the heart of her husband may safely trust in her. I believe I may say with safety, that her predecessors left her no evil example.
* * * * * *
Our friends are all well. That health is a blessing, which may be enjoyed by all of us, is the sincere wish of / Your affectionate mother,
A. Adams.